FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MINGYUAN LIU,                                    No. 14-70206

               Petitioner,                       Agency No. A087-827-143

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Mingyuan Liu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We

deny the petition for review.

      The BIA did not abuse its discretion by denying as untimely Lui’s motion to

reopen based on the alleged ineffective assistance of his former counsel, where he

filed the motion more than a year after his final order of removal, see 8 C.F.R.

§ 1003.23(b), and failed to establish ineffective assistance of counsel to warrant

equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 679-80 (equitable

tolling is available to an alien who is prevented from timely filing a motion to

reopen due to deception, fraud or error, as long as petitioner exercises due

diligence in discovering such circumstances).

      In light of this disposition, we do not reach Lui’s remaining contentions

concerning prejudice.

      Lui’s motion to supplement the record is denied.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-70206